 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN EDWARD MITCHELL,                              Case No. 1:18-cv-01083-JLT (PC)
12                        Plaintiff,                     ORDER STAYING THE ACTION AND
                                                         SETTING SETTLEMENT
13           v.                                          CONFERENCE
14    J. CHURCH, et al.,
15                        Defendants.
16

17          The Court has determined that this case will benefit from a settlement conference.

18   Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a settlement

19   conference at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom

20   #9 on June 10, 2020 at 11:00 a.m. The Court will issue the necessary transportation order in due

21   course. In addition, the Court ORDERS:

22          1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

23                dispute before a responsive pleading is filed, or the discovery process begins. No other

24                pleadings or other documents may be filed in this case during the stay. The parties

25                SHALL NOT engage in formal discovery, but they may jointly agree to engage in

26                informal discovery.

27          2. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone

28                on June 10, 2020, at 11:00 a.m. at the U. S. District Court, 2500 Tulare Street,

                                                        1
 1

 2      Fresno, California 93721 in Courtroom #9;

 3   3. A representative with full authority to negotiate and enter into a binding settlement on

 4      the defendant’s behalf shall attend in person;

 5   4. Those in attendance must be prepared to discuss the claims, defenses and damages.

 6      The failure of any counsel, party or authorized person subject to this order to appear in

 7      person may result in the imposition of sanctions. In addition, the conference will not

 8      proceed and will be reset to another date.

 9   5. Each party shall provide a confidential settlement statement no later than June 3, 2020

10      to the following email address: saborders@caed.uscourts.gov. Plaintiff shall mail his

11      confidential settlement statement Attn: Magistrate Judge Stanley A. Boone, USDC

12      CAED, 2500 Tulare Street, Fresno, California 93721 so it arrives no later than June 3,

13      2020. The envelope shall be marked “Confidential Settlement Statement”. Parties

14      shall also file a “Notice of Submission of Confidential Settlement Statement” (See

15      Local Rule 270(d)).

16          Settlement statements should not be filed with the Clerk of the Court nor served

17      on any other party. Settlement statements shall be clearly marked “confidential”

18      with the date and time of the settlement conference indicated prominently thereon.

19          The confidential settlement statement shall be no longer than five pages in length,
20      typed or neatly printed, and include the following:

21          a. A brief statement of the facts of the case.

22          b. A brief statement of the claims and defenses, i.e., statutory or other grounds

23              upon which the claims are founded; a forthright evaluation of the parties’

24              likelihood of prevailing on the claims and defenses; and a description of the

25              major issues in dispute.

26          c. An estimate of the cost and time to be expended for further discovery, pretrial,

27              and trial.
28          d. The party’s position on settlement, including present demands and offers and a

                                               2
 1

 2                 history of past settlement discussions, offers, and demands.

 3              e. A brief statement of each party’s expectations and goals for the settlement

 4                 conference, including how much a party is willing to accept and/or willing to

 5                 pay.

 6              f. If the parties intend to discuss the joint settlement of any other actions or

 7                 claims not in this suit, give a brief description of each action or claim as set

 8                 forth above, including case number(s) is applicable.

 9
     IT IS SO ORDERED.
10

11     Dated:   March 12, 2020                             /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    3
